EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 10/5/2021.

The application has been amended as follows: 

Claims
In claim 1, “babble” is amended to read “bubble”.

Specification
The paragraph beginning at page 1, line 17, is amended as follows:
According to one aspect of the present disclosure, a fuel supply device is provided. A fuel supply device includes a filter device, a pump, a suction pipe, and a 

The paragraph beginning at page 2, line 4, is amended as follows:
FIG. 3 is a cross-sectional view showing an internal structure of a 

The paragraph beginning at page 15, line 9, is amended as follows:
(G1) In the sixth embodiment, the communication pipe 70f of the bubble removing device 90f has the single discharge port 70H6. However, as a 

Abstract
Delete the originally filed abstract in its entirety and substitute the following substitute abstract for the originally filed abstract.

Substitute Abstract:
A fuel supply device includes a filter device, a pump, a suction pipe, and a bubble removing device. The filter device includes a first filter that filters a fuel, a filter chamber surrounded by the first filter, and a filter opening that is in fluid communication with the filter chamber. The pump has a pump suction port for drawing the fuel from the filter chamber. The suction pipe fluidly connects the filter opening to the pump suction port. The bubble removing device is disposed in at least one of the filter device and the suction pipe. The bubble removing device includes a valve device that is configured to discharge a bubble contained in the fuel to the internal space of the fuel tank, and a foreign matter regulator that is disposed between the valve device and the internal space and that regulates or prevents a foreign matter contained in the fuel from flowing into the fuel supply device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kawajiri et al (U.S. Pre-Grant Publication 2011/0139278) teaches a similar system (See Figure 6), but does not teach that the bubble removing device has a foreign matter regulator that is disposed between the valve device and the internal space of the fuel tank. A person having ordinary skill in the art would not have found it obvious to add this feature because the fuel is filtered prior to passing through the valve device in the structure of Figure 6 of Kawajiri.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Election/Restrictions
Claims 1-6 are allowed. The restriction requirement as set forth in the Office action mailed on 7/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/23/2021 is withdrawn.  No claims are withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747